         Case 2:19-mj-00074-jmc Document 1-3 Filed 05/07/19 Page 1 of 8




                                 AFFIDAYIT IN ST]PPORT OF
                          AN APPLICATION FOR A SEARCH WARRANT

       I, Jennie Emmons, being first duly sworn, hereby depose and state as follows:

                           INTRODUCTION AND AGENT BACKGROI-IND

       l.       ,*        Special Agent with the Federal Bureau of Investigation (FBI) and have
                      I
served as a Special Agent since 1997.      My experience includes federal investigations of complex

white collar crime, child sexual exploitation, kidnapping, and human trafficking. In the course         of

these investigations, I have gained an understanding of current technology, to include computers

and online accounts, and have conducted analyses       ofthe   data related to such accounts, for the

purpose of solving and proving crimes.

       2.        I have investigated and assisted in the investigation of criminal matters involving

the sexual exploitation of children which constituted violations of Title 18, United States Code,

Sections 2252 and2252A, which criminalize the possession, receipt and transmission of child

pornography, that is, visual images depicting minors engaged in sexually explicit conduct.

       3.        The statements contained in this affidavit are based on my personal knowledge as

well as on information provided to me by other law enforcement officers. This affidavit is being

submitted for the limited pu{pose of obtaining a search warrant, and thus I have not included

each and every fact known to me concerning this investigation. Rather, I have Set forth only the

facts which   I believe   are necessary to establish probable cause to believe evidence of violations

of Title 18, United States Code, Sections 2252 and2252{, is present in the items to be searched.

       4.        I submit this affidavit in support of an application for a warrant to   search one LG

                                                            o'cell phone"). The cell phone is
TracFone cellular telephone (hereinafter referred to as the

described with greater particularity in Attachment A, attached hereto and incorporated herein.
         Case 2:19-mj-00074-jmc Document 1-3 Filed 05/07/19 Page 2 of 8




                                      PROBABLE CAUSE

       5.      [n early March of 2018, I learned the following information from public court

filings. Donald " Donny" Therrien, born January 17,1985, was convicted in 2009 of federal

child pornography possession charges. He was sentenced to 72 months for this offense to run

consecutively with a 60-month sentence for a frearms oflense charged in 2005. While on

supervised release, he was violated for behavior that included an incident at the   Milton Rite Aid.

In April 2076, Therrien was sentenced for three violations of supervised release: 1) use of an

electronic device without an approved Internet plan,2) possession of sexually explicit material

(adults and minors), and 3) contact with persons under 18 years of age without permission. He

received an additional 24 months in prison and five years of supervised release.

       6.      I have reviewed amemorandum titled ooReport of Violation Conduct" related to

these violations. The report was authored by United States Probation offrcer Louis     A. Stazi on

March 14,2016, and reads, in relevant part, as follows:

               On March ll,2016 USPO Parish Gibson and I confronted
               Therrien as he was entering his home. I reminded Therrien of his
               search condition and asked him if he had his cell phone. Therrien
               informed me that he left it in his bedroom. I asked Therrien to
               remove his jacket and I located a LG Trac phone in his right jacket
               pocket. Therrien then informed me that he thought that he left it in
               his room. I asked Therrien if this was the phone that he had
               previously informed me of, and he eventually informed me that it
               was not and that he found it in a box at his home and later
               activated it and that it was able to access the internet. Therrien
               eventually admitted to accessing the interret on this phone as well.
               Therrien would eventually admit to downloading one adult
               pomographic movie on his phone from either the youpom or
               xxxpom websites.




               Therrien's LG Trac phone was seized and brought back to this
               office for a further inspection. A preliminary search of the video
               downloads reveals multiple pornographic videos as well as two (2)
         Case 2:19-mj-00074-jmc Document 1-3 Filed 05/07/19 Page 3 of 8




               videos depicting medical evaluations of an infant's genitalia.
               There are also multiple images of minor females in provocative
               poses as well as those depicting young females in various states         of
               undress.

       7.      I am aware that on February 22,2019,the United           States   Attorney's Office for the
                                                   ooRequest
District of Vermont filed   a   Motion captioned               for Authorizationfor the Probation Office

to Disclose Materials Within Their Files." In short, this Motion requested authoization for the

Probation Office to turn over the LG TracFone to the United States in anticipation of the instant

application for search warrant. The Motion was granted by United States District Judge

Christina Reiss on March 5,2019. I intend to take custody of the LG TracFone, pursuant to the

Court's order, upon the issuance of the instant search warrant.

                                    TRAINING AND DGERIENCE

       8.      Based upon my training and experience,          I know that computers and computer

technology have revolutionized the way that individuals interested in child pornography interact

with each other. In the past, child pornography was produced using cameras and film (either still

photography or movies). The photographs required darkroom facilities and a significant amount

of skill in order to develop and reproduce the images. There were definable costs involved with

the production of pornographic images, and to distribute these images on any scale required

significant resources and significant risks. The photographs themselves were somewhat bulky

and required secure storage to prevent their exposure to the       public andlor law enforcement. The

distribution of these wares was accomplished through a combination of personal contacts,

mailings and telephone calls.

       9.      The development of computers has radically changed the way that child

pornographers obtain, distribute and store their contraband. Computers basically serve five

fi.rnctions in connection with child pornography: access, production, communication,
         Case 2:19-mj-00074-jmc Document 1-3 Filed 05/07/19 Page 4 of 8




distribution, and storage.

        10.    Child pornographers can now convert paper photographs taken with a traditional

camera (using ordinary fi1m) into a computer readable format with a device known as a scanner.

Moreover, with the advent, proliferation and widespread use of digital c€rmeras, the images can

now be transferred directly from a digital camera onto a computer using a connection known as a

USB cable or other device. Digital curmeras have the capacrty to store images and videos

indefinitely, and memory storage cards used in these cameras are capable of holding hundreds of

images and videos.   A device known   as a modem allows any computer to connect to another

computer through the use of telephone, cable, or wireless connection. Electronic contact can be

made to literally millions of computers around the world.

        11.    The computer's ability to store images in digital form makes the computer itself

an ideal repository for child pomography. The size of the electronic storage medi4 that is, the

hard disk drive used in home computers has grown tremendously within the last several yeaxs.

These hard disk drives can store hundreds of thousands of images at very high resolution.

        12.    The World Wide Web of the Internet affords collectors of child pornography

several different venues for obtaining, viewing and trading child pornography in a relatively

secure and anonymous fashion.

        13.    Collectors and distributors of child pornography frequently use online resources

to retrieve and store child pornography, including services offered by Internet Portals such as

Yahoo!, Hotmail, and Google, among others. The online services allow a user to set up an

account with a remote computing service that provides email services as well as electronic

storage of computer files in any variety of formats. A user can set up an online storage account

from any computer with access to the Internet. Evidence of such online storage of child
         Case 2:19-mj-00074-jmc Document 1-3 Filed 05/07/19 Page 5 of 8



pomo$aphy is often found on the user's computer. Even in cases where online storage is used,

however, evidence of child pornography can be found on the user's computer in most cases.

        14.    As is the case with most digital technology, communications by way of computer

can be saved or stored on the computer used for these purposes. Storing this information can be

intentional, i.e., by saving an email as a file on the computer or saving particular website

locations in, for example, "bookmarked" files. Digital information, images and videos can also

be retained unintentionally, e.g., traces of the path of an electronic communication may be

automatically stored in many places (e.g., temporary fiIes or ISP client sofbware, among others).

Often, a computer   will automatically   save transcripts or logs of electronic communications

between its user and other users which have occurred over the Internet. These logs are

commonly referred to as "chat logs." Some progrcms allow computer users to trade images

while simultaneously engaging in electronic communications with each other. This is often

referred to as "chatting," or "instant messaging." Based on my training and experience, I know

that these electronic "chat logs" often have great evidentiary value in child pornography

investigations, because they record communications in transcript form, show the date and time          of

such communications, and also may show the dates and times when images of child pornography

were traded over the Internet. In addition to electronic communications, a computer user's

Internet activities generally leave traces or "footprints" in the web cache and history files of the

browser used. A forensic examiner often can recover evidence suggesting whether a computer

contains peer-to-peer software, when the computer was sharing files, and some of the files which

were uploaded or downloaded. Such information is often maintained on a computer for long

periods of time until overwritten by other data.

        15.    Based on my training and experience, I know that many cellular telephones
             Case 2:19-mj-00074-jmc Document 1-3 Filed 05/07/19 Page 6 of 8




essentially function as computers, and can be used to transmit both written messages ("texting")

as   well   as   images. Cellular telephones have the capacrty to store voice mail messages, nElmes,

telephone numbers, addresses, sent and received text messages, and images on their internal

memory. Many cellular telephones have the capability to capture digital photographic images

and videos, store them in internal memory, and transmit them to one or more different cellular

telephones. Some cellular telephones contain small removable memory cards that can be used to

store data and images.          I also know that individuals sometimes use cellular telephones to

produce, send and receive pornographic images of themselves and others, a phenomenon referred

to as "sexting." Based on my training and experience, I know that'sexting" that involves images

of minors (children under the age of 18 years) constitutes, among other things, transmission,

receipt and possession of child pomography.

            16.        Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of           time. Furthermore, information can sometimes be

recovered with forensics tools.

            17.        Forensic eyidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Subject Devices were used, the purpose of its use, who used it, and when. There is probable

cause to believe that this forensic electronic evidence might be on the Subject Devices because:

                  a.   Data on the storage medium can provide evidence of a file that was once on the

                       storage medium but has since been deleted or edited, or of a deleted portion of a

                       file (such   as a paragraph that has been deleted   from   a   word processing file).




                                                           6
         Case 2:19-mj-00074-jmc Document 1-3 Filed 05/07/19 Page 7 of 8




           b.   Forensic evidence on a device can also indicate who has used or controlled the

                device. This "user attribution" evidence is analogous to the search for "indicia of

                occupancy''while executing a search warrant at a residence.

           c. A person with appropriate familiaxity     with how an electronic device works may,

                after examining this forensic evidence in its proper context, be able to draw

                conclusions about how electronic devices were used, the purpose of their use, who

                used them, and when.

           d.   The process of   identiffing the exact electronically stored information on a storage

                medium that are necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence is not always data that can be merely reviewed by a review

                team and passed along to investigators. Whether data stored on a computer is

                evidence may depend on other information stored on the computer and the

                application of knowledge about how a computer behaves. Therefore, contextual

                information necessary to understand other evidence also falls within the scope of

                the warrant.

           e.   Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes    it is necessary to establish thataparticular thing is

                not present on a storage medium.

       18.      Nature of examination. Based on the foregoing, and consistent with Rule

al(e)(2)(B), the warant I am applying for would permit the examination of the cell phone

consistent with the wa:rant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose
         Case 2:19-mj-00074-jmc Document 1-3 Filed 05/07/19 Page 8 of 8




many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant.

        19.    Manner of executio,n. Because the execution of this warrant does not involve the

physical intrusion onto a premises, I submit that there is reasonable cause for the Court to

authorize execution of the warrant atany time of day or night.

                                          CONCLUSION

       20.     Based on the forgoing,   I submit there is probable   cause to search the contents   of

the cell phone, specifically described in Attachment A, for the evidence delineated in Attachment

B of the Application.



       Dated at Burlington, in the District of Vermont   ,thts 7h       day of   May   2llg.




       Sworn to and subscribed before me this    Aof           May      2019.
